Citation Nr: 0730798	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease/degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint 
disease of the right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the Board rendered a decision denying claims 
for increased ratings for the veteran's low back and knee 
disabilities.  The veteran appealed the Board's denial of his 
claims to the Court of Appeals for Veterans Claims (Court).  
In May 2007, the Court vacated the Board's decision and 
remanded it pursuant to a Joint Motion for Remand.  In the 
Joint Motion for Remand, the parties agreed that the Board's 
April 2006 decision denying the veteran's claims failed to 
set forth an adequate statement of reasons and bases.  
Specifically, it was instructed that the issue of the 
applicability of 38 C.F.R. § 3.321(b)(1) to the veteran's 
claims be addressed.

In this regard, the Board notes the question of 
extraschedular consideration was addressed in the August 2001 
rating decision and the June 2002 Statement of the Case.  
Subsequent adjudications, however, have not addressed the 
question of extraschedular consideration despite the receipt 
of significant evidence since June 2002, including VA 
treatment records, Social Security Administration records, 
and VA examinations.  

Since neither the RO nor the AMC have considered the evidence 
received subsequent to June 2002 in determining whether 
extraschedular consideration is warranted for the veteran's 
claims, fairness requires the appeal be remanded for this 
consideration to occur.  

In addition, the Board notes that, in the April 2006 
decision, it also remanded the veteran's claim for a TDIU for 
additional development and for consideration of referral for 
extraschedular consideration.  The Board did this because the 
veteran's combined disability rating did not meet the 
schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU.  
Since a grant of any of the above-listed claims may result in 
an increase in the veteran's combined disability rating, the 
Board finds that these issues are inextricably intertwined 
with the veteran's claim for a TDIU.  Thus remand is 
appropriate for all of these issues to be decided 
simultaneously.

Finally, the Board notes that since the Board's April 2006 
decision there have been changes to VA's obligations to 
notify the veteran.  Therefore, new notice is needed to be 
provided to the veteran to comply with VA's current notice 
requirements.  In addition, notice of what information and 
evidence is needed to substantiate referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) needs 
to be given.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with current legal requirements 
regarding his claims, including what 
information and evidence is needed to 
substantiate a claim for referral for 
extraschedular consideration under 38 C.F.R. 
§ 3.321(b).

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, the evidence 
should be reviewed and consideration given 
as to whether referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is 
warranted for the veteran's increased rating 
claims.  Likewise, the action requested in 
the Board's April 2006 Remand, in connection 
with the veteran's TDIU claim should be 
accomplished, (if the result from this Court 
directed Remand does not render this action 
moot).  If this does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

